In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 12‐1348 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

HARRY WILLIAM MCMILLAN, 
                                                Defendant‐Appellant. 
                     ____________________ 

           Appeal from the United States District Court 
                 for the Southern District of Illinois. 
          No. 4:10‐cr‐40062‐JPG‐01 — J. Phil Gilbert, Judge. 
                     ____________________ 

    ARGUED SEPTEMBER 27, 2013 — DECIDED MARCH 12, 2014 
                 ____________________ 

   Before  WOOD, Chief Judge, and  BAUER and EASTERBROOK, 
Circuit Judges. 
   WOOD,  Chief  Judge.  Harry  McMillan  was  a  second‐year 
law student at the Southern Illinois University School of Law 
when  he  posted  an  ad  on  craigslist  entitled  “sell  me  your 
teenage daughter.” The ad went on to solicit sexual acts for 
pay.  He  was  caught  when  then‐investigator  (now  Chief) 
Mike  Andrews  of  the  Benton,  Illinois,  police  department 
spotted  the  ad  while  working  undercover  online.  McMillan 
2                                                      No. 12‐1348 

was charged with one count of violating 18 U.S.C. § 2422(b), 
which prohibits (among other things) knowingly persuading 
or enticing a person under the age of 18 to engage in crimi‐
nal  sexual  activity.  He  was  convicted  after  a  three‐day  jury 
trial. The court sentenced him to 132 months’ imprisonment, 
five  years’  supervised  release,  and  a  $500  fine.  On  appeal, 
McMillan  contends  that  the  evidence  was  insufficient  to 
support his conviction and that the court erred in admitting 
certain evidence.  While we find that the district court  erred 
by  failing  to  evaluate  some  of  the  evidence  under  Federal 
Rule  of  Evidence  403,  we  are  satisfied  that  any  error  was 
harmless. We therefore affirm McMillan’s conviction. 
                                    I 
     Chief Andrews is a member of the Illinois Attorney Gen‐
eral’s Task Force on Internet Crimes Against Children, and of 
the U.S. Secret Service’s Southern Illinois Cyber Crimes Task 
Force.  In  that  capacity,  he  was  trained  how  to  catch  people 
who  attempt  to  use  the  internet  to  exploit  minors  sexually. 
When  Andrews  saw  McMillan’s  ad,  he  responded  in  the 
guise of “Mike,” a father with a teenage daughter who was 
willing to  engage  in sex. Over the next two days,  McMillan 
and  Andrews  exchanged  a  number  of  emails,  in  which 
McMillan  explored  such  topics  as  price,  the  possibility  of  a 
threesome, the availability of nude pictures, the location for 
a  tryst,  and  the  use  of  condoms.  McMillan’s  emails  showed 
that  he  was  worried  that  “Mike”  might  be  a  police  officer, 
and at one point he wrote to Mike that “i don’t want to go to 
jail either.”  
    A couple of days into the exchange, “Mike” and McMil‐
lan  agreed  that “Mike,” McMillan,  and  the  daughter  would 
meet at a local movie theater. (The role of the daughter was 
No. 12‐1348                                                         3 

played  by  an  adult  female  who  works  for  a  state  agency.) 
The  meeting  took  place  as  planned  on  September  22,  2010. 
As soon as Andrews and the “daughter” entered the theater, 
the “daughter” went  to  the restroom. Andrews  and  McMil‐
lan spoke to one another, and McMillan asked for nude pic‐
tures  of  the  girl  that  Andrews  had  promised  to  bring.  An‐
drews handed McMillan an envelope, and as McMillan was 
opening it, Andrews arrested him. 
    In connection with the arrest, Andrews searched McMil‐
lan and found two condoms in his front pocket, along with a 
receipt  for  them.  Later  that  evening,  the  police  searched 
McMillan’s  residence  and  recovered  his  laptop  computer. 
The computer revealed that Andrews had also responded to 
McMillan’s initial craigslist posting  using a second persona: 
that  of  a  14‐year‐old  girl  named  “Kellie.”  McMillan  ques‐
tioned  Kellie  closely  about  her  sexual  experience,  asking 
whether  she  was  “real,”  if  she  was  a  virgin,  if  she  would 
have  sex  for  money,  what  sexual  acts  she  had  performed, 
whether she had experienced orgasm, and so on. The laptop 
search also revealed that McMillan had tried to find “Kellie” 
on Facebook.  
    At trial, McMillan admitted that he posted the ad that ini‐
tially  attracted Andrews’s  attention,  but  he  said  that  he  did 
so  in  an  attempt  to  locate  a  child  molester  whom  he  could 
confront.  He  had  been  a  victim  of  sexual  abuse  as  a  child 
himself,  and  he  said  that  he  wanted  to  ask  questions  perti‐
nent  to  his  own  experience.  McMillan  also  presented  testi‐
mony about communications between himself and someone 
called  “Just  Me,”  supposedly  a  20‐year‐old  man.  The  two 
had never met in person, but the defense presented evidence 
that  they  had  tentatively  agreed  to  meet  on  September  22, 
4                                                      No. 12‐1348 

the day of McMillan’s arrest. McMillan testified that he pur‐
chased the condoms that Andrews found for purposes of his 
meeting  with  “Just  Me”  before  he  had  made  the  arrange‐
ments  to  meet  “Mike”  at  the  theater.  The  jury  was  not  per‐
suaded:  it  convicted  McMillan,  and  he  has  now  appealed 
from that judgment. 
                                   II 
    McMillan  raises  several  arguments  on  appeal.  First,  he 
contends  that  he  could  not,  as  a  matter  of  law,  violate  18 
U.S.C. § 2422(b) by having contact only with the adult father 
of a teenage girl. In his view, the internet contact must be di‐
rectly between the defendant and the underage person pro‐
tected  by  the  statute.  In  addition,  he  argues  that  even  if 
communication  between  two  adults  falls  within  the  statute, 
the prosecution here failed to show that he intended to per‐
suade, induce, or entice the minor to engage in the prohibit‐
ed acts. Finally, he raises two arguments in connection with 
the  admission  of  the  “Kellie”  evidence:  he  asserts  that  the 
evidence was not admissible under Federal Rule of Evidence 
404(b);  and  he  contends  that  the  admission  of  this  evidence 
violated his due process right to a fair trial. We take up these 
points in turn. 
                                   A 
    Because  McMillan’s  first  argument  raises  a  question  of 
statutory  interpretation,  we  begin  with  the  text  of  section 
2422(b): 
           (b)  Whoever,  using  the  mail  or  any  facility 
       or  means  of  interstate  or  foreign  commerce  … 
       knowingly  persuades,  induces,  entices,  or  co‐
       erces  any  individual  who  has  not  attained  the 
No. 12‐1348                                                              5 

        age of 18 years, to engage in prostitution or any 
        sexual  activity  for  which  any  person  can  be 
        charged with a criminal offense, or attempts to 
        do  so,  shall  be  fined  under  this  title  and  im‐
        prisoned not less than 10 years or for life. 
McMillan argues that this language covers only direct efforts 
by  the  perpetrator  to  persuade,  induce,  etc.,  the  underage 
person, and thus that it does not criminalize communication 
between two adults. 
    Although  this  question  is  new  to  us,  it  has  been  exam‐
ined  by  seven  of  our  sister  circuits.  Six  of  them  have  con‐
cluded  that  the  statute  does  extend  to  adult‐to‐adult  com‐
munications  that  are  designed  to  persuade  the  minor  to 
commit the forbidden acts. See United States v. Berk, 652 F.3d 
132  (1st  Cir.  2011);  United States  v. Douglas, 626  F.3d 161 (2d 
Cir.  2010)  (per  curiam);  United  States  v.  Nestor,  574  F.3d  159 
(3d  Cir.  2009);  United  States  v.  Caudill,  709  F.3d  444  (5th  Cir. 
2013); United States v. Spurlock, 495 F.3d 1011 (8th Cir. 2007); 
and  United  States  v.  Murrell,  368  F.3d  1283  (11th  Cir.  2004). 
See also United States v. Laureys, 653 F.3d 27 (D.C. Cir. 2011) 
(per curiam) (not plain error to instruct a jury that adult‐to‐
adult communications are sufficient); United States v. Brooks, 
60 M.J. 495 (C.A.A.F. 2005) (version of § 2422(b) incorporated 
in the Uniform Code of Military Justice covers adult‐to‐adult 
communications). To say the least, therefore, McMillan faces 
an uphill battle to convince us to hold otherwise. 
    In fact, even if all of those cases did not exist, we would 
not  be  inclined  to  read the statute  as narrowly as  McMillan 
does. The statute prohibits not only the knowing persuasion 
(etc.) of the minor, but also attempts to persuade, induce, en‐
tice,  or  coerce  the  minor  into  the  criminal  sexual  acts.  One 
6                                                      No. 12‐1348 

particularly  effective  way  to  persuade  or  entice  a  person  to 
do something is to enlist the help of a trusted relative, friend, 
or associate. As the Second Circuit noted in Douglas, the es‐
sence of the crime is attempting to obtain the minor’s assent, 
which could be done “for example, by persuading a minor’s 
adult guardian to lead a child to participate in sexual activi‐
ty.”  626  F.3d  at  164.  The  Third  Circuit  took  a  similar  ap‐
proach  in  Nestor.  It  reasoned  that  even  if  the  completed 
crime  would  require  contact  with  a  minor,  the  defendant 
was still guilty of attempt because he “took substantial steps 
calculated to put him into direct contact with a child so that 
he  could  carry  out  his  clear  intent  to  persuade,  induce,  en‐
tice, or coerce the child to engage in sexual activity.” 574 F.3d 
at 162. The Eighth Circuit added that the statute should not 
“exempt[] sexual predators who attempt to harm a child by 
exploiting  the  child’s  natural  impulse  to  trust  and  obey  her 
parents.” Spurlock, 495 F.3d at 1014.  
    The  rationales  of  these  decisions  vary  slightly,  but  one 
can discern three lines of thought. Some courts would permit 
conviction  solely  on  the  basis  of  an  adult’s  attempt  to  per‐
suade  another  adult  to  allow  the  defendant  to  engage  in 
sexual  conduct  with  a  minor.  See  Caudill,  Murrell.  Others 
find the persuasion element satisfied because the defendant 
trades on the influence of a parent over a minor child, or be‐
cause the parent exploits his or her ability to bring the child 
to  a  meeting  place  where  the  defendant  could  attempt  di‐
rectly  to  persuade  her.  See  Douglas,  Nestor.  Finally,  some 
courts require a more direct attempt to use the parent as an 
intermediary to convey the defendant’s message to the child. 
See Spurlock, Berk.  
No. 12‐1348                                                           7 

     The third of these possibilities strikes us as the narrowest 
interpretation.  Because  we  think  it  describes  McMillan’s 
conduct well, we have no need to decide now whether either 
of  the  broader  readings  would  also  be  consistent  with  the 
statutory language. The  essence of  this crime  is the  defend‐
ant’s effect (or attempted effect) on the child’s mind. Nothing 
in the statute requires the minor to be the direct recipient of 
the  defendant’s  message,  whether  it  comes  in  conversation, 
by  telephone,  by  text,  by  email,  or  in  some  other  way.  Hu‐
man intermediaries long predate the digital contacts that are 
so common in these cases, and they are still an effective way 
to convey information.  
    We  see  nothing  in  the  text  of  §  2422(b)  that  undermines 
this reasoning. McMillan suggests that the syntactical struc‐
ture of the statute demands an object for the transitive verbs 
“persuade,  entice,  coerce,  and  induce,”  and  that  the  only 
possible  object  must  be  the  minor.  But,  as  we  already  have 
explained, the minor can be the object of the defendant’s ef‐
forts  even  if  a  third  person  functions  as  an  intermediary.  In 
the end, what is important under this statute is  the defend‐
ant’s  attempt  (using  the  mails  or  other  instrumentalities  of 
commerce)  to persuade  the minor.  So read, there is  nothing 
unconstitutionally vague about this law, contrary to  McMil‐
lan’s  protestations.  See  Skilling  v.  United  States,  130  S.  Ct. 
2896,  2927–28  (2010).  “Ordinary  people  using  common 
sense,”  as  the  Second  Circuit  put  it,  will  understand  that 
§ 2422(b) is violated by attempts to persuade, entice, coerce, 
or  induce  a  minor  to  engage  in  sexual  activity.  See  United 
States v. Gagliardi, 506 F.3d 140, 147 (2d Cir. 2007). Indeed, the 
fact  that  McMillan  feared  that  “Mike”  was  a  police  officer 
setting up a sting shows that he was well aware that he was 
8                                                        No. 12‐1348 

treading on forbidden ground. We are satisfied that the stat‐
ute gives adequately clear warning about what it prohibits. 
                                    B 
    Even  if  the  statute  permits  conviction  based  on  commu‐
nications such as those between himself and “Mike,” McMil‐
lan  argues  that  the  evidence  presented  at  trial  was  insuffi‐
cient to prove that he ultimately intended to persuade a mi‐
nor  to engage  in sexual  activity  or to use an adult as an in‐
termediary. In order to prevail on such a claim, he must re‐
fute  the  possibility  that  “after  viewing  the  evidence  in  the 
light  most  favorable  to  the  prosecution,  any  rational  trier  of 
fact could have found the essential elements of the crime be‐
yond  a  reasonable  doubt.”  Jackson  v.  Virginia,  443  U.S.  307, 
319 (1979). McMillan has not cleared that hurdle. 
    Most of  the  evidence from the email  exchanges between 
McMillan  and  Andrews  shows  McMillan  trying  to  get  the 
“father”  to  agree  to  allow  his  daughter  to  engage  in  sexual 
activity  with  McMillan.  McMillan  states  his  intentions  dif‐
ferently from time to time, ranging from a direct “how much 
to f**k your daughter” to “I’m not looking for anything bad, 
maybe someone to hang out with.” Even if these communi‐
cations look more like a negotiation with the father, howev‐
er, there are others on which the jury could have relied. The 
most  damning  is  when  McMillan  emails  “Maybe  she’d  like 
to see a pic of my cock.” The jury may have understood this 
as  McMillan’s  (misguided)  effort  to  entice  the  girl  directly 
with  the  picture.  On  another  occasion,  McMillan  asks 
“Mike”  in  an email if there  is “[a]ny chance you  can  let  me 
talk  to  your  daughter  directly,  maybe  she  can  email  me.” 
This, the jury could have thought, was an attempt to get the 
father to permit McMillan to entice the girl. Finally, there is 
No. 12‐1348                                                           9 

an  email  in  which  McMillan  asks  “Mike”  “have  you  talked 
to her about this yet?” These examples, which we do not in‐
tend to be exhaustive, show that the evidence was sufficient 
to support the jury’s verdict. 
                                    C 
    Finally,  we  turn  to  the  most  troubling  part  of  this  case: 
the district court’s decision to admit evidence under Federal 
Rule  of  Evidence  404(b)  of  a  simultaneous  email  exchange 
that McMillan was having with “Kellie,” who was in reality 
another  fictional  person  portrayed  by  Andrews.  The  evi‐
dence showed that McMillan exchanged several sexually ex‐
plicit messages with “Kellie.”  
     We  review decisions  to admit evidence  for  abuse  of  dis‐
cretion. See United States v. Knope, 655 F.3d 647, 657 (7th Cir. 
2011).  Even  if  we  conclude  that  the  district  court  erred  in 
admitting  or  excluding  certain  evidence,  however,  we  must 
still ask whether the error was harmless—that is, if it affect‐
ed  the  defendant’s  substantial  rights.  See  FED.  R.  CRIM.  P. 
52(a).  
     Federal  Rule  of  Evidence  404  addresses  the  subject  of 
character evidence. Subpart (a) of the rule generally prohib‐
its  the  admission  of  character  evidence  “to  prove  that  on  a 
particular  occasion  the  person  acted  in  accordance  with  the 
character or trait”—in other words, to show propensity. But 
subpart (b)(2) operates as an exception to the general rule of 
exclusion; it offers the following list of permitted uses of the 
character evidence: 
       This  evidence  may  be  admissible  for  another 
       purpose, such as  proving motive, opportunity, 
10                                                         No. 12‐1348 

        intent,  preparation,  plan,  knowledge,  identity, 
        absence of mistake, or lack of accident. 
FED. R. EVID. 404(b)(2).  
    We have expressed concern over the risk that practically 
anything can be shoehorned into this list of permitted uses if 
the  district  court  is  not  careful. A  rule  of  de  facto  automatic 
admission would wipe out the general rule prohibiting pro‐
pensity  evidence.  See,  e.g.,  United  States  v.  Miller,  673  F.3d 
688,  696–97  (7th  Cir.  2012);  United  States  v.  Hicks,  635  F.3d 
1063, 1069–74 (7th Cir. 2011) (prior convictions not admissi‐
ble  to  show  intent  or  absence  of  mistake);  United  States  v. 
Webb, 548 F.3d 547 (7th Cir. 2008) (holding that evidence was 
not admissible to show either intent or absence of mistake).  
   For  many  years,  this  court  has  used  a  four‐part  test  de‐
signed  to  screen  evidence  that  should  be  admitted  under 
Rule 404(b) from that which should stay out. Under that test, 
the government must demonstrate that: 
        (1) the evidence is directed toward establishing 
        a  matter  in  issue  other  than  the  defendantʹs 
        propensity  to  commit  the  crime  charged;  (2) 
        the evidence shows that the other act is similar 
        enough and close enough in time to be relevant 
        to the matter in issue; (3) the evidence is suffi‐
        cient to support a jury finding that the defend‐
        ant committed the similar act; and (4) the pro‐
        bative value of the evidence is not substantially 
        outweighed by the danger of unfair prejudice. 
United  States  v.  Chambers,  642  F.3d  588,  594  (7th  Cir.  2011). 
This  was  the  test  that  the  panel  followed  in  United  States  v. 
Gomez, 712 F.3d 1146 (7th Cir. 2013), but that opinion was va‐
No. 12‐1348                                                         11 

cated  and  the  case  has  since  been  reheard  by  the  en  banc 
court.  The  parties  were  invited,  for  purposes  of  the  reargu‐
ment,  to  discuss  the  question  whether  we  should  retain  the 
existing  test  for  Rule  404(b)  evidence,  or  if  some  other  test 
would be preferable, such as one that asks directly whether 
the  proposed  evidence  is  relevant  to  a  specifically  identifia‐
ble  and  disputed  non‐propensity  issue  and  then  leaves  the 
work of balancing prejudice against probative value to Rule 
403. See United States v. Gomez, No. 12‐1104 (7th Cir. June 14, 
2013) (order granting rehearing en banc and requesting new 
briefs).  
    If  we  thought  it  would  make  any  difference  to  the  out‐
come of this appeal, we would await the en banc court’s opin‐
ion in Gomez. But in our view McMillan cannot prevail under 
any  conceivable  test  that  might  apply  to  Rule  404(b)  evi‐
dence. We therefore analyze his arguments under the tradi‐
tional test and explain why the more focused approach sug‐
gested by the briefing order in Gomez would not help him.  
    McMillan  argues  that  the  “Kellie”  evidence  violated  the 
first and fourth parts of the traditional test—in other words, 
it was relevant only to propensity (he says), and its prejudi‐
cial  effect  outweighed  its  probative  value  in  any  event.  The 
latter point, which is captured in the fourth part of the tradi‐
tional test, essentially repeats the independent requirements 
of Federal Rule of Evidence 403.  
    The  record,  however,  does  not  support  McMillan’s 
points.  It  shows  instead  that  the  “Kellie”  evidence  was  di‐
rectly relevant to issues that McMillan put before the jury. In 
his  opening  argument,  McMillan’s  trial  counsel  stated  that 
“Harry  will  tell  you  why  he  placed  the  ad. And  ladies  and 
gentlemen,  why  he  placed  the  ad  is  what  this  case  is  all 
12                                                      No. 12‐1348 

about.”  Counsel  continued,  “Harry  will  tell  you  in  his  own 
words that he did this with the intent that he might have the 
opportunity to confront someone who would facilitate a sex 
crime  against  a  minor  in  order  to  get  his  questions  an‐
swered.”  McMillan’s  reason  for  undertaking  this  project, 
counsel said, was to gain a better understanding of child mo‐
lestation,  because  McMillan  himself  had  been  molested 
when  he  was  young.  Counsel  later  reiterated  that  “Harry 
was  also  role‐playing  while  he  engaged  in  conversations 
with Officer Andrews.” 
    The  “Kellie”  emails  directly  address  McMillan’s  reason 
for placing the craigslist ad. McMillan said he did it to catch 
a molester, but the “Kellie” emails cannot be explained that 
way. In them, McMillan thought that he was dealing directly 
with a minor, and his intent to arrange a sexual encounter is 
unmistakable.  This  was  a  far  cry  from  propensity  evidence; 
it was evidence of a course of action in which McMillan was 
engaged  at  precisely  the  same  time  as  his  emails  with 
“Mike.” Looking at the Gomez briefing order, one could say 
that  the  element  the  government  was  trying  to  prove  was 
intent,  and  that the “Kellie” emails were relevant  to that is‐
sue  under  the  standards  set  forth  in  Federal  Rule  of  Evi‐
dence 401.  
     That takes  us to Rule 403 (or  part four  of the traditional 
test), which permits the court to “exclude relevant evidence 
if its probative value is substantially outweighed by a danger 
of … unfair prejudice … .” Whether that concept appears as 
the fourth element of the test for Rule 404(b) evidence, or it 
stands  on  its  own,  makes  little  difference  for  McMillan.  Ei‐
ther way, the district court should make the assessment that 
Rule  403  calls  for.  In  this  case,  unfortunately,  the  district 
No. 12‐1348                                                         13 

court  did  not  formally  do  so.  We  have  urged  district  courts 
to  make  their  findings  explicit,  especially  when  evidence  is 
as  sensitive  as  the  “Kellie”  emails  are.  See  United  States  v. 
Ciesiolka,  614  F.3d  347,  357–58  (7th  Cir.  2010).  Nonetheless, 
accepting  for  the  sake  of  argument  that  the  district  court 
erred  here  by  skipping  over  that  step  too  quickly,  we  must 
still consider whether any such error was harmless. 
    Given  the  limited  number  of  “Kellie”  emails  that  the 
government  used  and  the  directness  of  their  relevance,  we 
cannot say  that  it is  clear  that the district court  would have 
opted for exclusion had it looked more carefully at Rule 403. 
Indeed,  our  prediction  is  the  opposite:  the  “Kellie”  emails 
refuted McMillan’s proffered justification for his actions, and 
so  even  though  they  are  prejudicial,  the  balance  tips  deci‐
sively  for  admission.  The  government  did  not  get  carried 
away with this evidence, as it has done in some other cases, 
see, e.g., United States v. Loughry, 660 F.3d 965 (7th Cir. 2011). 
In fact, the “Kellie” evidence was significantly more limited 
than the email exchanges in Knope, which upheld the admis‐
sion  of  evidence  about  seven  additional  minors.  In  short, 
although  the  district  court  should  have  weighed  the  proba‐
tive value of the “Kellie” evidence against its prejudicial ef‐
fect, its failure to do so in the circumstances of this case was 
harmless.  These  considerations  also  assure  us  that  the  ad‐
mission  of  the  “Kellie”  evidence  did  not  violate  McMillan’s 
due process right to a fair trial.  
                                    III 
    McMillan also complains that the prosecutor’s references 
to the “Kellie” emails in closing argument violated his right 
to a fair trial. For the reasons we have already given, we re‐
ject that argument, as well as his understanding of § 2422(b), 
14                                                      No. 12‐1348 

his  attack  on  the  sufficiency  of  the  evidence,  and  his  other 
arguments about the “Kellie” evidence.  
      The judgment of the district court is AFFIRMED.